Citation Nr: 9926307	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  91-46 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastric hiatal 
hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux.

3.  Entitlement to an increased disability rating for 
duodenal ulcer, currently rated as 20 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1946, and from November 1951 to February 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied increased disability ratings for 
duodenal ulcer and dermatitis.  This appeal also arises from 
an October 1992 rating decision, in which the RO denied 
service connection for gastric hiatal hernia and 
gastroesophageal reflux.  The veteran has since relocated, 
and his case is now being handled through the Phoenix, 
Arizona, RO.  The claims for service connection for gastric 
hiatal hernia and gastroesophageal reflux will be addressed 
in a remand that follows the decisions on the other issues on 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for 
increased disability ratings for duodenal ulcer and 
dermatitis.


2.  The veteran's duodenal ulcer disease is currently 
manifested by daily pain with sleep disturbance, and 
recurrent incapacitating episodes lasting ten to fourteen 
days and occurring at least five or six times per year, 
without medical findings of anemia or weight loss.

3.  The veteran's dermatitis is currently manifested by 
recurrent outbreaks of rash and lesions, with some itching, 
and some involvement of an exposed area.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7305 (1998).

2.  The criteria for a 10 percent disability rating for 
dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7806, 7817 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duodenal Ulcer
The veteran is seeking a disability rating higher than 20 
percent for his duodenal ulcer disease.  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
ulcer disease has worsened, and the Board finds that his 
claim for an increased rating is a well grounded claim.  In 
addition, the Board finds that the facts relevant to that 
claim have been properly developed, so that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).


	(CONTINUED ON NEXT PAGE)

Under the rating schedule, duodenal ulcer is rated as 
follows:

Severe; pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health
   .................................................... 60 percent

Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year
   ................................................... 40 percent

Moderate; recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations  ... 
20 percent

Mild; with recurring symptoms once or 
twice yearly
   ................................................... 10 percent

38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).

The veteran's service medical records reflect treatment in 
1954 and 1955 for duodenal ulcer.  After service, VA medical 
records show ongoing treatment for stomach problems, with 
diagnosis of duodenal ulcer disease.  In a June 1979 hearing 
at the RO, the veteran reported that he had daily, frequently 
recurring stomach pain that was relieved by food and 
medication.  He stated that he had VA outpatient treatment on 
a regular basis for his ulcer disease.  He reported that his 
stomach pain had been worsening.  He reported fluctuations of 
his weight over two to three month periods, alternating 
between losing eight to ten pounds and regaining the lost 
weight.  He reported that he had to leave work early about 
once per week, because of stomach pain.

VA outpatient treatment notes dated in 1996 and 1998 
reflected that the veteran continued on medication for peptic 
ulcer disease, with worsening epigastric pain that caused 
nightly awakening.  On VA medical examination in June 1997, 
the veteran reported recurring abdominal pain.  He did not 
report recent weight loss or vomiting.  The examining 
physician reported that the veteran did not appear to be 
anemic.  On VA medical examination in October 1998, the 
veteran reported dyspepsia, particularly at night.  He 
reported that his weight was stable, and that he had not had 
any recent hematemesis.  The examiner noted 3+ tenderness in 
the epigastrium.  The examiner's impression was chronic 
duodenal ulcer disease.

In an October 1998 hearing at the RO, the veteran reported 
that he had incapacitating episodes of ulcer pain that 
occurred at least five or six times per year, and lasted ten 
to fourteen days each.  He stated that during such 
incapacitating episodes he was awakened by stomach pain and 
burning several times per night.  He reported that he took 
medication before going to bed, and small doses of medication 
each time he was awakened by pain, to get enough relief to 
get back to sleep.  He stated that those symptoms interfered 
considerably with getting adequate sleep.  The veteran 
reported that he also had nausea fairly frequently, gas and 
bloating almost constantly, and periods of stomach pain 
almost daily.  He reported that he had vomited blood on 
several occasions.  He reported that he had followed a bland 
diet with small, frequent meals for many years.  He reported 
that his weight was mostly stable, but that he had recently 
lost about seven pounds.

The veteran's reports and the medical findings indicate that 
the veteran has significant daily discomfort due to his ulcer 
disease.  The frequency and duration of his incapacitating 
episodes are sufficient to meet the criteria for a 40 percent 
rating under the rating schedule.  The medical records do not 
indicate that he currently has anemia or a confirmed pattern 
of weight loss.  In the absence of medical evidence of 
impairment of health due to such manifestations as anemia and 
weight loss, his condition does not currently meet or 
approach the criteria for a 60 percent rating.  Based on all 
of the evidence, the Board grants an increase to a 40 percent 
rating.

Dermatitis
The veteran is seeking an increased, compensable disability 
rating for his service-connected dermatitis.  He essentially 
contends that his dermatitis has worsened.  The Board finds 
that his claim for an increased rating is a well grounded 
claim.  In addition, the Board finds that the facts relevant 
to that claim have been properly developed, so that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The veteran's service medical records reflect treatment for 
recurring dermatitis on his forearms.  VA outpatient 
treatment notes indicate that the veteran was seen in 
December 1989 for lesions on his neck.  The examiner's 
diagnosis was actinic keratosis.  In December 1990, he was 
seen for changes on his toenails.  The examiner's assessment 
was onychomycosis.  He was seen in November 1991, June 1992, 
and April 1993 for lesions on his neck and trunk.  The 
examiners described the lesions as actinic keratosis or 
seborrheic keratosis.

On VA medical examination in September 1992, the veteran 
reported that during service he had itchy eruptions on his 
hands, arms, neck, and other locations.  He reported that the 
eruptions began while he was involved in cleaning and 
painting the interior of a ship.  He reported that since 
service he had developed similar eruptions periodically, 
often on the arms and neck.  He stated that the eruptions 
occurred approximately once per year, and that the condition 
was not active at the time of the examination.  He reported 
that he also had a problem of abnormal toenails for the 
preceding several years.  He also reported that he had 
received VA treatment for actinic keratoses.  The examining 
physician found no evidence of active dermatitis.  The 
examiner observed plate thickening and subungual 
hyperkeratosis in several of the veteran's toenails.  The 
examiner noted minimal scaling of the soles of the veteran's 
feet, and focal areas of scaling on the veteran's scalp.  The 
examiner's impressions were history of chronic recurrent 
dermatitis, now inactive, probable onychomycosis of the feet, 
and seborrheic dermatitis of the scalp.

On VA examination in November 1995, the veteran reported that 
he had a recurrent rash that first occurred during service.  
He reported that he usually had the rash during the summer, 
with scales, itching, and oozing affecting his feet, his 
palms, and the creases at his elbows and knees.  He stated 
that with the cooler weather at the time of the examination, 
only his feet were affected.  The examiner noted a chronic 
fungus infection of all of the veteran's toenails, and some 
indication of the same in his fingernails.  The veteran also 
had redness and scaling in the spaces between his toes.  The 
examiner's impression was a chronic, recurrent fungus 
infection.

On VA examination in June 1997, the veteran reported that he 
had recurrent rashes that appeared on his feet, arms, hips, 
chest, neck, and temples.  He reported that he had symptoms 
at his temples and toenails at the time of the examination.  
The examiner noted a few seborrheic keratoses on the 
veteran's trunk, distal hypertrophy and subungual keratosis 
of the toenails, and mild diffuse dryness of the skin of the 
temples.  The examiner's diagnoses were a history of eczema, 
probably atopic variety, in remission; and onychomycosis of 
the toenails.  On VA examination in October 1998, the 
examiner found that the condition of the veteran's skin was 
similar to its condition on examination in June 1997, except 
that there was also erythematous, dry, and scaly skin on the 
feet and toes, with mild intertriginous maceration of the 
little toes.  The examiner stated that the diagnoses were the 
same as in the 1997 examination, with the addition of tinea 
pedis.  VA outpatient treatment notes from January 1999 
indicated that the veteran reported that his recurring rash 
was somewhat pruritic.  The examiner noted thickening of the 
toenails, dryness and cracking of the soles of the feet, and 
scaly lesions on the veteran's arm.

In an October 1998 hearing at the RO, the veteran reported 
that he used medication on the condition affecting his 
toenails.  He reported that the thickening of the toenails 
made it necessary for him to carefully trim the nails in 
order to wear shoes comfortably.  If the nails were not 
maintained carefully, he reported, they grew into the flesh 
and caused pain with walking.  The veteran reported that he 
had dryness and flaking on his temples, on his feet, and on 
his arms.  The veteran's wife stated that she often saw 
flare-ups of the skin condition on the veteran's temples, on 
and behind his ears, and on his hands and arms.

Under the rating schedule, dermatitis is rated as for eczema, 
as follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant  
.........................................
............. 50 percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement  
................................... 30 
percent

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area  ................. 10 
percent

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area  ........... 0 
percent

38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (1998).

The recent evidence regarding the veteran's skin disorder 
indicated that the areas affected included an exposed area, 
his temples.  There is also evidence of some itching of the 
affected areas.  Based on the itching and the involvement of 
an exposed area, the Board finds that an increase to a 10 
percent rating is warranted for the veteran's skin disorder.  
The evidence does not show constant itching, extensive 
lesions, or marked disfigurement.  Therefore, the evidence 
does not support the next higher rating of 30 percent.


ORDER

Entitlement to a 40 percent rating for duodenal ulcer is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 10 percent rating for dermatitis is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.


REMAND

Gastric Hiatal Hernia and Gastroesophageal Reflux
The veteran is seeking compensation for disability due to 
gastric hiatal hernia and gastroesophageal reflux.  He 
contends that those conditions are related to his service-
connected duodenal ulcer.  He asserts that the hiatal hernia 
and the reflux are either caused or aggravated by the 
duodenal ulcer.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  The Court has addressed the issue of entitlement to 
service connection and compensation for aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court concluded that aggravation of a non-service-connected 
condition that is proximately due to or the result of a 
service-connected condition shall be compensated for the 
degree of disability (but only that degree) that is over and 
above the degree of disability that existed prior to the 
aggravation.  Allen at 448.

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The evidence submitted to date in support of the veteran's 
service connection claims does not appear to fulfill all of 
the requirements for well grounded claims.  In particular, 
the evidence of record does not fulfill the requirement of 
medical evidence of a nexus between service and a current 
disability.  See Caluza, supra, at 506.  The veteran has 
stated that his doctors, including a VA physician named 
Dr. Blasco, have explained to him that his gastric hiatal 
hernia and gastroesophageal reflux are caused by excessive 
stomach acid and chronic bloating and swelling of the 
stomach, consistent with his chronic peptic ulcer disease.  
The claims file contains VA outpatient treatment notes, dated 
from 1990 to 1992, that were signed by Dorothy M. Blasco, 
M.D.; but those notes do not contain any opinion regarding 
the etiology of any of the veteran's digestive system 
disorders.  The veteran's account of what doctors have told 
him is the only evidence supporting a connection between his 
ulcer disease and his hiatal hernia and reflux.  (Medical 
opinions in the reports of VA medical examinations in 1997 
and 1998 argue against such a connection).  The Court has 
indicated that "hearsay" medical evidence, communicated 
through a layperson, rather than directly by the medical 
professional, is not sufficient to provide the medical 
evidence of a nexus needed to establish a well grounded 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has also indicated, however, that a claimant's 
statement as to what a doctor told him may, under some 
circumstances, trigger a duty for VA to provide the claimant 
an opportunity to submit medical evidence sufficient to make 
his claim well grounded.  See Robinette at 77-80.  In this 
case, the veteran has stated that doctors, including one 
particular doctor, told him that his hiatal hernia and reflux 
were related to his ulcer disease.  The Board will remand the 
service connection claims to allow the veteran to submit 
medical evidence or opinion in writing regarding any 
relationship between his service-connected ulcer disease and 
his hiatal hernia and reflux.


Accordingly, this case is REMANDED for the following:

The RO should provide the veteran an 
opportunity to submit medical evidence or 
opinion, in writing, in support of his 
claim that his service-connected ulcer 
disease has caused or aggravated his 
gastric hiatal hernia and 
gastroesophageal reflux.  The RO should 
inform the veteran that any such evidence 
will do more to support his claim if the 
medical professional explains the reasons 
for his or her conclusions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

